Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1 amended 
Claims 14-21 canceled
Claims 1-13 and 22-24 pending 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-24 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 22-24 depends on claim 1 stating “the CDO precursor comprises: 
    PNG
    media_image1.png
    89
    119
    media_image1.png
    Greyscale
”.
And where claims 22-24 states “The method of claim 1, wherein the CDO precursor is…”.
However, this is not proper. As claims 22-24 restrict the CDO precursor to only one chemical compound by stating “the CDO precursor is…”, and where those chemical where deleted from claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (PG Pub 2006/0160374 A1), in view of Ikakura (PG Pub 2001/0041458 A1).
Consider Claim 1, Ho teaches the process of forming carbon doped silicon oxide film using oxidizable silicon/CDO precursor, on a substrate (Claim 8 and [0013]). Ho teaches the use of carrier gas [0054]. Ho teaches the CDO precursor include silicon precursor of Tetramethyldisiloxane ((CH3)2—SiH—O—SiH—(CH3)2) [0033]. Ho teaches the CDO film deposited using RF plasma process reactor/chamber (110), having RF frequency of 13.56 MHz, and in energy density between 20 – 200W [0055]. 
Ho does not teach the use of tetramethoxycyclotetrasiloxane as silicon precursor.
However, Ikakura is in the art of plasmatizing siloxane precursor forming a film (abstract) in a PECVD process [0021], teaches the process of using silicon precursor such as Tetramethyldisiloxane [0046], and tetramethoxycyclotetrasiloxane [0064]. 

    PNG
    media_image2.png
    303
    349
    media_image2.png
    Greyscale

A person having ordinary skill in the art before the effective date of the claimed invention would combine Ho with Ikakura to replace the CDO precursor of Tetramethyldisiloxane with CDO precursor of tetramethoxycyclotetrasiloxane, to provide with insulating film having both low dielectric constant and easy etching workability.
Consider Claims 2-6, the combined Ho (with Ikakura) teaches the process of using oxidizing gas to react with the oxidizable silicon/CDO precursor, where the oxidizing gas includes oxygen (Ho, [0030], Ikakura, [0055]). The combined Ho (with Ikakura) teaches the oxidizing gas flow rate is from 20-1000 sccm (Ho, [0086]). The combined Ho (with Ikakura) teaches the use of hydrogen containing gas of H2 gas with flow rate of 50 sccm (Ikakura, [0060] and Table 3). The combined Ho (with Ikakura) teaches the use of inert gas of He (Ikakura, [0054]), with 100 sccm (Ikakura, Table 3). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 11, the combined Ho (with Ikakura) teaches the silicon precursor with flow rate of 5-4000 sccm (Ho, [0086]), where the calculation of mgm from a sccm can be performed using the following equation,

    PNG
    media_image3.png
    108
    496
    media_image3.png
    Greyscale

Where in the case if the calculation resulted in values that were outside the claimed range of 150-1500 mgm, it would be obvious for skilled person in the art to adjust the value to the claimed range to provide with a desired growth rate of the film. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claims 12-13, the combined Ho (with Ikakura) teaches the process using RF plasma frequency of 13.56 MHz, and in energy density between 20 – 200W (Ho, [0055]). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (PG Pub 2006/0160374 A1), in view of Ikakura (PG Pub 2001/0041458 A1), in further view of Ye (PG Pub 2015/0136325 A1).
Consider Claims 7-8, the combined Ho (with Ikakura) teaches the previously taught in claim 1. 
The combined Ho (with Ikakura) does not teach the transferring process to the processing chamber, or the raising of the substrate using the susceptor closer to showerhead, or the frequency of the RF.
However, Ye is in the art of forming thin film in a plasma processing chamber using radio frequency (abstract), teaches the transferring process of the substrate to a substrate support/susceptor [0061]-[0062], and the raising of the susceptor/substrate support from 1–30 mm closer to the lower surface of the showerhead [0029]. Ye teaches the RF power of 13.56 MHz to 200 MHz [0028].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ho (with Ikakura) with Ye to transfer the substrate to the susceptor and raise the susceptor closer to the showerhead so that the energy can be delivered to the processing region from one or more sides [0029].

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (PG Pub 2006/0160374 A1), in view of Ikakura (PG Pub 2001/0041458 A1), in further view of Chan (PG Pub 2015/0111396 A1).
Consider Claims 9-10, the combined Ho (with Ikakura) teaches the use of carrier/inert gas of He (Ikakura, [0054]), with 100 sccm (Ikakura, Table 3).
The combined Ho (with Ikakura) does not teach the sccm of helium of 300-5000 sccm.
However, Chan is in the process of forming carbon-doped oxide (CDO) layer using CVD [0022], teaches the carrier gas using He, Ar and or N2 [0031], with carrier flowrate 1-10,000 sccm [0044]. 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ho (with Ikakura) with Chan to increase the sccm of Helium to ranging encompassing 300-5000 sccm, with reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive.
The applicant argued against the prior arts of Ho with Ikakura, on the ground that the chemical structure used in the rejection is not the claimed chemical structure, as the unlabeled lines or the unlabeled ligands that are attached to the silicon atoms are methyl group (CH3), as evidenced by the link provided in the arguments.
However, the applicant have not provided a sufficient evidence to show that “unlabeled link” or “unlabeled ligand” within an inorganic structure (such as silicon-oxygen base structure), or within an organic structure, is an indication to a methyl group (CH3). Moreover, the provided link (Michigan State University) does not include information that corresponds with the applicant argument, such that for unlabeled chemical structure (labeled with CH3, Si, or O) the adjacent and labeled links/ligands is an indication to methyl group (CH3). 
Furthermore, the applicant pointed out to example where an organic structure is represented with line structure, where all the labeled carbon groups (such as CH, CH2, CH3, and C) were removed maintaining only the line structure. However, this is not known chemical rule that is found in the nomenclature of the IUPAC standards. Therefore, a clear reference to the such rule would help to place on the record, comprehensive verification of the claimed chemical structure. 
Additionally, the prior art of Shioya (PG Pub 2005/0221662 A1), is in the prior art of forming an insulator film with silicon organic precursor (abstract), within a plasma enhanced CVD reactor [0032], using radiofrequency power source [0034] where silicon organic precursor is supplied with an inert carrier gas [0017], discloses the silicon organic precursor includes tetramethoxytetramethylcyclotetrasiloxane [0047], as seen below.

    PNG
    media_image4.png
    174
    301
    media_image4.png
    Greyscale


All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718